MEMORANDUM OPINION
                                           No. 04-12-00220-CV

                                     IN RE Shannon L. JOHNSON

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: April 25, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 16, 2011, Relator Shannon L. Johnson filed a Petition for Writ of Mandamus

and Motion for Temporary Relief in this court. In her petition, Relator asks that we compel

respondent, the Honorable Irene Rios, to grant Relator’s third motion for summary judgment and

third no-evidence motion for summary judgment and to vacate the trial court’s order for

sanctions. Additionally, her motion for temporary relief requests that this court stay the trial

court’s sanctions order. Relator has not shown that she is entitled to the relief requested, and we

deny both the petition and motion for temporary relief. See TEX. GOV’T CODE ANN. § 22.221

(West 2004); see also TEX. R. APP. P. 52.


1
  This proceeding arises out of Cause No. 354267, styled Shannon L. Johnson and Javier G. Gonzalez v. Waters at
Elm Creek, L.L.C., pending in County Court at Law No. 2, Bexar County Texas, the Honorable Jason Wolff
presiding. However, the challenged order was signed by the Honorable Irene Rios, presiding judge of County Court
at Law No. 10, Bexar County, Texas.
                                                                                 04-12-00220-CV


        Mandamus is an extraordinary remedy that will issue only if (1) the trial court clearly

abused its discretion and (2) the party requesting mandamus relief has no adequate remedy by

appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004); Walker v.

Packer, 827 S.W.2d 833, 839–40 (Tex. 1992). Mandamus is generally unavailable when a trial

court denies summary judgment, no matter how meritorious the motion, because “trying a case in

which summary judgment would have been appropriate does not mean the case will have to be

tried twice.” In re McAllen Med. Ctr., Inc., 275 S.W.3d 458, 465–66 (Tex. 2008). Although the

Texas Supreme Court recently found mandamus was appropriate to correct the erroneous denial

of a motion for summary judgment, the court noted that extraordinary circumstances merited

extraordinary relief. See In re United Servs. Auto. Ass’n, 307 S.W.3d 299, 314 (Tex. 2010)

(granting relief to enforce limitations after relator had already endured trial in incorrect

jurisdiction).   Moreover, monetary sanctions are not generally remediable by mandamus.

Braden v. Downey, 811 S.W.2d 922, 928-29 (Tex. 1991); In re Lavernia Nursing Facility, 12
S.W.3d 566, 571 (Tex. App.—San Antonio 1999, orig. proceeding).               We do not find

extraordinary circumstances warranting mandamus relief in this case.

        Accordingly, Relator’s petition for writ of mandamus and motion for temporary relief are

DENIED.

                                                           PER CURIAM




                                              -2-